EXHIBIT 10.3
 
EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT 1
 
THIS AMENDMENT (the “Amendment”) TO THE EXECUTIVE EMPLOYMENT AGREEMENT (the
“Agreement”) is made and entered into by and between COMMERCE PLANET, INC., a
Utah corporation (hereafter “Company”) and CHARLIE GUGLIUZZA, with all rights
assigned to his consulting company Olive Tree Holdings, LLC (hereafter
“Consultant”) and is effective as of November 5, 2007.
 
Now, THEREFORE, and for valuable and sufficient consideration dully recognized
by both Parties agree as follows –
 
 
1.
Conversion of Existing Employment Agreement to Consulting Agreement.  The
provisions of the original Agreement will remain in effect and accelerated where
applicable except for those specific modifications stated herein.

 
1A.           Employment Status. Employee’s position of President will convert
into a consulting role effective November 5, 2007.  Employee will consult full
time until January 1, 2008.  After January 1, 2008 employee will reduce
consulting hours at board’s discretion.  Consistent with provision 4.3(i) and
(ii) of the Agreement Gugliuzza will offer not less than ten (10) hours of
service per month.
 
1B.           Job Duties. Consultant’s responsibilities will include supporting
Company’s Chief Executive Officer and President.  Primary focuses will include
capital funding, investor relations and strategic planning.
 
1C.           Term & Termination. Employee’s consulting relationship may be
terminated after the January 1, 2008 for any reason with thirty (30) days
written notice by Company. Upon termination by Company for any reason all
ownership interests associated with this Agreement will immediately cease to
divest, with ownership transferred in full.  Effective January 1, 2008
Consultant forfeits any rights to the severance payment identified  under
Section 4.5 of the original Agreement.  Consultant must offer a minimum of ten
(10) hours a month, consistent with his divesting schedule and terms of the
original Agreement. If Company does not accept these minimum hours of service
they will not incur any hourly costs, however the offering of service will
fulfill Consultants requirement under this Agreement regarding his divesting of
ownership provision. Consultant may terminate this Agreement for any reason with
thirty (30) days written notice. Upon voluntary termination Employee would
forfeit ownership rights to all unvested shares.
 
1D.            Compensation. Effective November 5, 2007 Consultant will be paid
as a Consultant in accordance with his current “Employment” base and bonus
structure with the original Agreement.  Effective January 1, 2008 employee will
be paid at a rate of three hundred fifty ($350.00) dollars per hour, with a
minimum monthly payment of twenty-thousand ($20,000) dollars per
month.  Consultant will provide bi-monthly invoices accounting for billed hours
in excess of the base minimum monthly commitment.
 
1

--------------------------------------------------------------------------------


 
1E.           Vacation. Effective November 5, 2007 Consultant will be paid for
all accrued and unused vacation he is entitled to.  Effective January 1, 2007
Employee will not be entitled to paid vacation in association with his
Consultancy position.
 
1F.           Sick Leave. Effective November 5, 2007 Employee will not be
entitled to paid sick time in association with his Consultancy position.
 
1G.           Health Insurance. As long as Consultant continues services under
this Agreement, Company will reimburse him for his monthly health insurance
premiums not to exceed fifteen hundred ($1,500) dollars per month.
 
1H.           Housing Allowance. Effective December 1, 2007 and consistent with
his change in capacity, Consultant’s housing allowance will be terminated.
 
1I.           Vehicle & Related Expenses. As long as Consultant continues
services under this Agreement, Company will reimburse him for his monthly
vehicle and vehicle related expenses as consistent with section 9 of the
original Agreement.
 
1J.           Work Related Expenses. Consultant will be provided a credit card
on behalf of Company to be utilized for work-related expenses incurred by
Consultant in promoting the business of Company, including expenditures for
entertainment and travel.
 
1K.           Other Benefits. As part of the original Agreement and in exchange
for the extension of Consultant’s divesting schedule, Consultant will continue
to be entitled to payments for his Executive MBA Program identified under
Section 4.3 (iii) of the original Agreement.
 
 
2.
Miscellaneous Provisions. In the event of a conflict the terms of this Amendment
will prevail over the original Agreement.  All other provisions of the original
Agreement, unless expressly stated otherwise within this Amendment shall remain
in effect.

 
 
 

        Commerce Planet, Inc. Olive Tree Holdings, LLC         Michael Hill, CEO
& Chairman Charlie Gugliuzza, Manager     /s/ Michael Hill   /s/ Charlie
Gugliuzza    Date October 24, 2007 Date October 24, 2007

 
 
 
2